DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: An embodiment as described with respect to FIGs. 1-5.    
Species B: An embodiment that requires a base recessed portion (see, for example, FIG. 6(A)-6(C)).    
Species C: An embodiment that requires an insulating member divided into the same number of insulating members as the number of conductor plates (see, for example, FIG. 7(A)-7(D)).    
Species D: An embodiment that requires that no slit portion is provided in the conductor layer of the insulating member (see, for example, FIG. 8(A)-8(C)).    
Species E: An embodiment that requires that no slit portion is provided in the conductor layer of the insulating member and two conductor layers of the insulating 
Species F: An embodiment that requires that conductor layers of insulating members are provided in portions facing conductor plates 318 and 320 having an alternating current potential and are not provided in portions facing conductor plates 319 and 315 (see, for example, FIG. 10).
Species G: An embodiment that requires insulating members 333 are divided and arranged respectively facing conductor plates 315, 318, 319, and 320. Further, conductor layers 334 of the insulating members 333 are provided in portions facing the conductor plates 318 and 320 having an alternating current potential and are not provided in portions facing the conductor plates 319 and 315. The base member 307 is provided with a recessed portion 310 in a central portion of a base member 307. In the base member 307, a table-shaped protruding portion 307a protruding toward the insulating member 333 is formed in a contact portion between the insulating member 333 and the base member 307 (see, for example, FIGs. 11(A)-(B)).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-G lack unity of invention because even though the inventions of these groups require the technical feature of a semiconductor device comprising: a semiconductor element; a conductor plate connected to the semiconductor element; a metal-made base member facing the conductor plate and constituting an exterior of the semiconductor device; and an insulating member arranged between the conductor plate and the base member, wherein the insulating member is constituted to have a conductor layer sandwiched between a first insulating layer and a second insulating layer, forms a capacitance circuit between the first insulating layer and the conductor plate, and forms a capacitance circuit between the second insulating layer and the base member, the base member has a protruding portion formed in a contact portion between the insulating member and the base member, the protruding portion protruding toward the insulating member, and a length from a center of the conductor layer to a peripheral edge portion of the insulating member including the conductor layer is formed to be longer than a length from the center of the, conductor layer to a peripheral edge portion of the protruding portion of the base member, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tsuyuno (US Pub. 2018/0211938).  In FIGs. 3 and 17, Tsuyuno discloses a semiconductor device comprising: a semiconductor element (156/328); a conductor 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.